Citation Nr: 1017781	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease, and to 
include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include osteoarthritis, and to include as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K. F.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of 
the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for a low back 
disorder and a bilateral hip disorder must be remanded for 
further development.  

The Board notes that, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

In addition to the applicable legal criteria cited above, 
service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's claim in April 2007, and 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by a service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 
provides, in pertinent part, that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b)(2009).

In this case, the Veteran is currently service connected for 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee.  In his April 2007 claim, he 
asserted that he currently has disorders of the low back and 
bilateral hips, and that these disorders were caused by, or 
aggravated by, his bilateral knee disability.

In response to the Veteran's claim, a VA QTC examination was 
provided in July 2007.  At that time, the Veteran was 
diagnosed with early degenerative disc disease of the lumbar 
spine, as well as early osteoarthritis of the left hip 
secondary to a normal aging process.  The Veteran's right hip 
was normal on examination.  The examiner opined that based on 
the Veteran's history and a review of his claims file, 
osteoarthritis of the left hip and degenerative disc disease 
of the lumbar spine were neither caused by, nor the result 
of, in-service trauma or a service-connected knee disorder.  
Instead, the examiner attributed the Veteran's disorders to 
the normal aging process.  The examiner found further that 
the Veteran's complaints of bilateral hip pain and mechanical 
back pain were neither adjunct to nor aggravated by the 
service-connected bilateral retropatellar knee pain.  See 
Examination report, July 16, 2007.

With regard to this opinion, the Board notes that the Veteran 
was 36 years of age at the time of the examination, yet the 
examiner did not provide a rationale as to why at this age, 
his diagnoses were attributed to the natural aging process.  
Further, the examiner failed to provide a rationale of any 
kind to support his opinions.  Instead, he simply stated that 
the Veteran's disorders were neither the direct result of 
active service nor the result of or aggravated by his 
service-connected bilateral knee disability, without any 
supporting evidence or documentation.  

The Veteran was afforded a Board hearing in January 2010.  He 
testified that he received current treatment for his 
bilateral hip and low back disorders at the Tampa, Florida VA 
Medical Center (VAMC) and the New Port Richey, Florida VAMC.  
He also noted prior treatment at the Gainesville, Florida 
VAMC from 2006.  The Veteran stated that, since his bilateral 
knee surgeries in 1991, he has had a limp.  According to the 
Veteran, he developed bilateral hip pain, as well as low back 
pain, as a result of an altered gait.  See Transcript, p. 6.  
He testified that his primary VA provider told him that these 
disorders may be related to his service-connected knee 
disability, however he admitted that none of his VA providers 
have written a positive etiological opinion with regard to 
his hips or back.  See Transcript, p. 8.  

In February 2010, a private medical opinion was received 
which provided a medical nexus between the Veteran's 
bilateral hip and low back disorders, and his service-
connected bilateral knee disability.  The opinion stated that 
the Veteran's bilateral hip osteoarthritis and degenerative 
disc disease of the back are likely aggravated by his 
service-connected knee disability.  See Statement, February 
8, 2020.  However, the opinion did not note a review of the 
Veteran's claims file, and the provider did not include a 
rationale to support the opinion.

Further, as noted above, the amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for service connection should be 
remanded for an additional VA examination to determine 
whether the Veteran's current bilateral hip and/or low back 
disorders are etiologically related to either his period of 
active service or caused or aggravated by his service-
connected bilateral knee disability.  

Finally, the Board notes that, during his Board hearing, the 
Veteran noted recent VA treatment for his claimed disorders.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the James Haley 
VAMC in Tampa, Florida, and request copies 
of all of the Veteran's treatment records, 
with a focus on records from July 2009 
through the present, and records of 
treatment from the Gainesville, Florida 
VAMC with a focus on records from January 
2006 through the present.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Following the receipt of any additional 
VA treatment records, to the extent 
available, schedule the Veteran for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of the 
Veteran's bilateral hip disorder and low 
back disorder, to include whether either 
disorder was caused or aggravated by the 
Veteran's bilateral knee disability, or is 
otherwise related to his period of active 
service.  After a review of the claims 
folder, to include service treatment 
records and the opinions dated July 2007 
and February 2010, the examiner should 
address the following:


(A)  Whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
Veteran's current low back 
disorder is related to (a) 
service; or (b) an incident in 
service; or (c) proximately due to 
or the result of his service-
connected bilateral knee 
disability; or (d) aggravated or 
permanently worsened by his 
service-connected bilateral knee 
disability.  If it is determined 
that the Veteran's low back 
disability was aggravated by his 
service- connected bilateral knee 
disability, to the extent that is 
possible, the examiner should 
indicate the approximate degree of 
disability or baseline before the 
onset of the aggravation.  

(B)  Whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
Veteran has current bilateral hip 
disability related to (a) service; 
or (b) an incident in service; or 
(c) proximately due to or the 
result of his service-connected 
bilateral knee disabilities; or 
(d) aggravated or permanently 
worsened by his service-connected 
bilateral knee disabilities.  If 
it is determined that the 
Veteran's bilateral hip disability 
was aggravated by his service-
connected bilateral knee 
disability, to the extent that is 
possible, the examiner should 
indicate the approximate degree of 
disability or baseline before the 
onset of the aggravation.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  The requested opinions on 
aggravation should be premised on the 
baseline level of severity of the low 
back and bilateral hip disabilities 
before the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the examiner's current findings.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


